The Motion to Restrict Electronic Access, Place Case "Under Seal," and Redact Superior Court Case Numbers from All Published Materials filed by petitioner in this case is decided as follows: the motion is allowed to the extent that the materials filed in this case, such as the record, briefs, motions, orders, and other filings in this case will not be posted upon the North Carolina appellate court electronic filing site and that any opinion, orders, or similar documents published by the Court in this case will, from and after the date of the entry of this order, omit petitioner's name (as compared to his initials or a pseudonym) and the Onslow County file number(s) relevant to this case. The motion is denied to the extent that the Court declines to remove the Court of Appeals case number(s) from any opinions, orders, or similar documents published by the Court in this case.
By order of the Court in conference, this the 30th day of January, 2019.